Title: From George Washington to James Anderson, 10 September 1799
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon Septr 10th 1799

In a hasty note which I wrote to you on Sunday last, I informed you, that as soon as time and circumstances would permit, I would be more full on a subject which I could then, but barely touch upon.
The latter of these has not, yet, put it so fully in my power as I could wish to fulfil this promise. I shall, however, endeavour to explain my meaning without further ⟨delay⟩.
I have, for more than two years, been a witness to your zeal, industry and exertions in the discharge of your multifarious duties; and I always have, and still do believe, that they have been rendered with the strictest sobriety & integrity. But I must have been blind, if I had not discovered also, that the whole, taken together, more on account of the diversity, and complexity of them, than for their aggregate magnitude, was too much for you; and that by your exertions to execute the various parts, to your own satisfaction, you might bring on, what you say has already happened, ill-health.
The intimation of this by you, with the doubt accompanying it, of being unable to go through with the business; added to the earnest desire I have long had to simplify my concerns by dividing, and letting part of them out, thereby relieving myself from much trouble; and, though less profitable perhaps, place my income on more stable ground, has suggested more strongly than ever the idea of connecting my Mill and Distillery into one concern, and renting them on reasonable terms; and as you profess to understand

the Management of both, to offer them to you on a Rent⟨,⟩ for any number of years not exceeding seven, and on such terms as you, yourself, under the estimates you have given me of their annual value, shall think just—between man & man—For at the sametime that I should expect a reasonable compensation for the use of the property it would be equally my wish that you should find your account in the profit, arising therefrom—Live, & let live—is, in my opinion, a maxim founded in true policy; and is one I am disposed to pursue.
If the Mill & Distillery was let in this manner, there would be no difficulty in Renting the Fishery at the Ferry—(depending on that at the Mansion house to supply my Negros)—and having a project in contemplation for the disposal of one of my Farms, which (not being sufficiently matured) is ineligable to mention at this time, the others would be no more than amusement for me, to superintend, if I should not be drawn again into public life; and if I was, you would be on the spot to resume your old occupation—if you chose to return to it, while your son John, under your advice & directions could carry on the concerns of the Distillery & Mill for your own benefit. For I can assure you with frankness, that it is not with a view to introduce a new Manager that I have made these proposals—I have not the smallest inclination to change—But have assigned, with candour, the motives which have led to it; namely, that the business in its present shape is too complicated, & diversified to be managed to advantage; and because I want to bring my income to something more specific, as well as to avoid the expenditures which are heaped upon me in a ratio I am unable to support, when it is the first wish of my heart to be (as much as possible in my situation) exempt from cares. In a word, I wish to bring the Concerns, which would be under my immediate management, into so narrow a compass as to make the superintendence of them a mere matter of amusement.
I might even in this case, require your advice now and then, with respect to the ordering of Meadows—management of grounds—&ca—for which I should be well disposed to make you an allowance.
The house you live in, unless some more eligable plan could be devised, would still serve you, and your family: for I have said before, I should not require it for any other superintendant.

As the operations of both Mill and Distillery might require a little money to lay in Grain, until that grain would be in a condition to raise cash for the Flour & Whiskey it would produce, I should be disposed (if The means were in my power) to advance you a little, to begin with. But as my means depend upon payment from others, it would be folly in me to promise this, absolutely, as, from experience I have found, that there is no reliance on the most solemn assurances that are given of money. I wish you better health, and remain your friend &ca

Go: Washington

